Exhibit 10.85

 

Published CUSIP No. 42703YAF4

 

TERM JOINDER AGREEMENT

 

THIS TERM JOINDER AGREEMENT (this “Agreement”), dated as of January 31, 2005, is
among Herbst Gaming, Inc., a Nevada corporation (“Borrower”), each of the
Increasing Lenders described below, each of the Joining Lenders described below,
and Bank of America, N.A., as Administrative Agent (the “Administrative Agent”),
pursuant to the Amended and Restated Credit Agreement dated as of October 8,
2004, among Borrower, the Lenders referred to therein and Administrative Agent
(as amended, the “Credit Agreement”).

 

RECITALS

 

A.                                   The credit facilities provided by the
Lenders under the Credit Agreement have heretofore consisted of the Aggregate
Revolving Commitments in the principal amount of $175,000,000.

 

B.                                     Pursuant to Section 2.16 of the Credit
Agreement, Borrower is entitled to increase the credit facilities under the
Credit Agreement by means of the $100,000,000 of additional Term Commitments
contemplated herein.

 

C.                                     Banc of America Securities LLC and Lehman
Brothers, Inc. have served as Joint Lead Arrangers and Joint Book Managers for
the $100,000,000 in Term Loan credit facilities contemplated by this Agreement. 
Bank of America, N.A. is the Administrative Agent for the Term Loan credit
facilities, and Lehman Commercial Paper Inc. is the Documentation Agent for the
Term Loan credit facilities.

 

D.                                    The Term Loans contemplated by this
Agreement shall be made substantially concurrently with the consummation of the
Grace Asset Purchase.

 

E.                                      Certain of the Lenders already party to
the Credit Agreement which are designated as the “Increasing Lenders” on
Schedule 1 hereto have agreed to extend Term Commitments under the Credit
Agreement.

 

F.                                      The Persons listed on Schedule 1 hereto
as “Joining Lenders” have not heretofore been Lenders party to the Credit
Agreement, but by this Agreement will become new Lenders and have Term
Commitments as set forth on Schedule 1.

 

NOW THEREFORE, the parties hereto agrees as follows:

 

AGREEMENT

 

1.                                       Definitions.  This Agreement is one of
the Loan Documents.  Terms defined in the Credit Agreement and not otherwise
defined in this Agreement shall have the meanings given those terms in the
Credit Agreement when used herein and such definitions are incorporated herein
as though set forth in full.  In addition, as used herein, the following terms
shall have the meanings respectively set forth after each:

 

“Term Applicable Rate” means, with respect to the Term Loans, during each
Pricing Period:

 

1

--------------------------------------------------------------------------------


 

(a) at all times prior to May 31, 2005, and thereafter in respect of each
Pricing Period in respect of which the Total Debt to EBITDA Ratio of the Fiscal
Quarter ending approximately two months prior to the first day of that Pricing
Period is greater than or equal to 4.00:1.00, (i) in respect of each Eurodollar
Loan, the Eurodollar Rate plus 2.25% per annum, and (ii) in respect of each Base
Rate Loan, the Base Rate plus 1.00% per annum; and

 

(b) following May 31, 2005, if the Total Debt to EBITDA Ratio of the Fiscal
Quarter ending approximately two months prior to the first day of that Pricing
Period is less than 4.00:1.00, then (i) in respect of each Eurodollar Rate Loan,
the Eurodollar Rate plus 2.00% per annum, and (ii) in respect of each Base Rate
Loan, the Base Rate plus 0.75% per annum;

 

provided, in each case, that if Borrower fails to deliver a Compliance
Certificate in respect of any Fiscal Quarter prior to the first day of the
related Pricing Period, then the pricing set forth in clause (a) above shall
apply as of the first Business Day of such Pricing Period until the date upon
which the required Compliance Certificate is delivered.

 

“Term Effective Date” means the date upon which all of conditions set forth in
Section 15 hereof shall have been completely satisfied or otherwise waived by
Administrative Agent.

 

“Term Maturity Date” means the sixth anniversary of the Term Effective Date.

 

2.                                       Term Loans.  By the execution and
delivery of this Agreement, each of the Term Lenders hereby becomes a party to
the Credit Agreement as a Lender, and the Borrower and the Administrative Agent
agree to accept and admit the Term Lenders as Lenders under the Credit
Agreement.  Subject to the terms and conditions set forth herein and in the
Credit Agreement, each Term Lender severally agrees to make a Term Loan to the
Borrower on the Closing Date in the amount of its Term Commitment.  Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.  No
Term Loan which is at any time prepaid or repaid may be reborrowed, but each
Term Loan may be converted, in whole or in part, to a Term Loan of another Type,
or continued from time to time, in the manner contemplated by Section 2.03 of
the Credit Agreement.

 

3.                                       Voluntary Prepayment of the Term
Loans.  The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay the Terms Loans in the manner set forth
in Section 2.06 of the Credit Agreement. 

 

4.                                       Amortization of the Term Loans. 

 

(a)                                  On each Quarterly Payment Date, commencing
with the first Quarterly Payment Date which is three months or more following
the date of this Agreement, Borrower shall repay the then outstanding principal
amount of the Term Loans in the principal amount of $250,000.

 

(b)                                 In any event, Borrower shall repay to the
Term Lenders on the Term Maturity Date the aggregate principal amount of the
Term Loans outstanding on such date.

 

5.                                       Interest.  The Term Loans shall bear
interest on the outstanding principal amount thereof as provided in Section of
2.10 of Credit Agreement, including without limitation those provisions relating
to the Default Rate, provided that the term “Applicable Rate” contained therein
shall refer to the Term Applicable Rate.

 

2

--------------------------------------------------------------------------------


 

6.                                       Use of Procceds.  Borrower shall use
the proceeds of the Terms Loans for the acquisition of the Grace Assets and for
other proper business purposes of Borrower and its Subsidiaries.

 

7.                                       Borrower’s Reaffirmation of the Liens. 
Borrower hereby confirms that (a) the Obligations secured by Borrower under the
various Loan Documents shall be deemed to include, without limitation, all
Obligations arising under the Terms Loans, and (b) the Liens granted under the
Loan Documents shall be granted for the benefit of the Lenders, including,
without limitation, the Term Lenders, on an equal, ratable and pari passu basis.

 

8.                                       Assumption by Increasing Lenders.  By
signing this Agreement, each of the Increasing Lenders agrees that, concurrently
with the effectiveness of this Agreement, it shall become a Term Lender under
the Credit Agreement with a Term Commitment in the amount set forth opposite
such Increasing Lender’s name on Schedule 1.

 

9.                                       Joinder by Joining Lenders.  By signing
this Agreement, each of the Joining Lenders agrees that, concurrently with the
effectiveness of this Agreement, it shall become a Term Lender under the Credit
Agreement and its Term Commitment shall be in the amount set forth opposite such
Joining Lender’s name on Schedule 1.  Each Joining Lender agrees that it will be
bound by all terms, provisions, conditions, obligations and duties applicable to
a Lender under the Credit Agreement and other Loan Documents.

 

10.                                 Acceptance of Increased Commitment by
Borrower.  Borrower hereby accepts the Term Commitment of each of the Term 
Lenders.

 

11.                                 Representations and Warranties of Borrower. 
Borrower represents and warrants to the Administrative Agent and the Lenders
that (a) no Default or Event of Default has occurred and remains continuing, and
(b) each of the representations and warranties of Borrower set forth in the
Credit Agreement is true and correct as of the date hereof (other than those
which relate by their terms solely to another date).

 

12.                                 Representations, Warranties and Covenants of
the Joining Lenders.  Each of the Joining Lenders hereby severally represents,
warrants and covenants that:

 

(a)                                  it is an Eligible Assignee.

 

(b)                                 it has agreed to become a party to the
Credit Agreement solely in reliance upon its own independent investigation of
the financial and other circumstances surrounding Borrower and all aspects of
the transactions evidenced by or referenced in the Loan Documents, or has
otherwise satisfied itself thereto, and that it is not relying upon any
representation, warranty or statement of Administrative Agent in connection with
the assumption made hereby.  Each Joining Lender further acknowledges that it
will, independently and based upon its review of such documents and information
as it deems appropriate at the time, continue to make its own credit decisions
in connection with the assumption made hereby.

 

(c)                                  it has experience and expertise in the
making of or investing in loans of the type made under the Credit Agreement and
with respect to the other types of credit which may be extended under the Credit
Agreement; and that it has received, reviewed and approved copies of all Loan
Documents.

 

(d)                                 It has duly authorized, executed and
delivered this Agreement, and it is legally entitled to enter into the
transactions contemplated herein.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Neither Administrative Agent nor any other
Lender shall be responsible to such Joining Lender for the execution,
effectiveness, accuracy, completeness, legal effect, genuineness, validity,
enforceability, collectibility or sufficiency of any of the Loan Documents
(other than its own due execution of the Loan Documents) or for any
representations, warranties, recitals or statements made therein or in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates or any other documents made or furnished or made available
by Administrative Agent to such Joining Lender (other than written
representations, warranties, recitals or statements made by such party therein)
or by or on behalf of Borrower to Administrative Agent and the Lenders or such
Joining Lender in connection with the Loan Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Borrower or any other Person liable for the payment of any Loan or payment of
amounts owed in connection with other extensions of credit under the Credit
Agreement or any other matter.  The Administrative Agent shall not be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or other extensions of
credit under the Credit Agreement or as to the existence or possible existence
of any Default or Event of Default.

 

13.                                 Representations and Warranties of Increasing
Lenders.  Each of the Increasing Lenders hereby represents and warrants that it
has duly authorized, executed and delivered this Agreement and it is legally
entitled to enter into the transactions contemplated herein..

 

14.                                 Waiver of Missouri Purchase.  The
Administrative Agent and the Increasing Lenders (which Increasing Lenders
constitute the Requisite Lenders under the Credit Agreement), hereby waive the
requirement of Section 2.16 of the Credit Agreement that the entirety of the
Grace Asset Purchase be consummated concurrently with the extension of the Term
Loans, provided that the Grace Assets located in and associated with the State
of Iowa are purchased substantially concurrently with the making of the Term
Loans.

 

15.                                 Conditions Precedent.  The effectiveness of
this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)                                  Documentation.  Administrative Agent shall
have received the following documents (in such number as Administrative Agent
shall reasonably request), each in form and substance acceptable to
Administrative Agent:

 

(1)                                  a fully executed original of this
Agreement;

 

(2)                                  executed Term Notes in favor of each of the
Term Lenders reflecting its Term Commitment;

 

(3)                                  a fully executed original of the Consent
and Reaffirmation of Loan Parties, substantially in the form attached hereto as
Schedule 2;

 

(4)                                  an amendment to the Deed of Trust executed
by Flamingo Paradise with respect to the real property and improvements
constituting Terrible’s Hotel & Casino to secure the Flamingo Paradise Guaranty
increasing the amount of the secured obligations thereunder to reflect the
increase of the Revolving Commitment to $175,000,000 and to secure the Term
Loans in an amount which is not less than $100,000,000;

 

4

--------------------------------------------------------------------------------


 

(5)                                  an amendment to the fee and leasehold Deeds
of Trust executed by Market Gaming with respect to the real property and
improvements constituting its Henderson, Nevada casino to secure the Market
Gaming Guaranty increasing the amount of the secured obligations thereunder to
reflect the increase of the Revolving Commitment to $175,000,000 and to secure
the Term Loans in an amount which is not less than $100,000,000;

 

(6)                                  amendments to the leasehold Deeds of Trust
executed by E-T-T, Inc. in respect of its interests in the casino properties
located at Town Center, Pahrump at Lakeside, Pahrump and at Searchlight Truck
Stop, Searchlight and its interest in the office and warehouse space on Russell
Road to secure the E-T-T, Inc. Guaranty increasing the amount of the secured
obligations thereunder to reflect the increase of the Revolving Commitment to
$175,000,000 and to secure the Term Loans in an amount which is not less than
$100,000,000;

 

(7)                                  amendments to the fee and leasehold Deeds
of Trust executed by E-T-T Enterprises, L.L.C. in respect of its interest the
Lakeside, Pahrump casino property and  its interest in the Russell Road office
and warehouse space increasing the amount of the secured obligations thereunder
to reflect the increase of the Revolving Commitment to $175,000,000 and to
secure the Term Loans in an amount which is not less than $100,000,000

 

(8)                                  an amendment to the leasehold Deed of Trust
executed by Borrower in respect of its interest in the “training facility”
adjacent to the Russell Road office and warehouse space to secure the
obligations under this Agreement increasing the amount of the secured
obligations thereunder to reflect the increase of the Revolving Commitment to
$175,000,000 and to secure the Term Loans in an amount which is not less than
$100,000,000;

 

(9)                                  favorable opinions of Gibson, Dunn &
Crutcher, LLP and Kummer Kaempfer Bonner & Renshaw, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
or the Requisite Lenders may reasonably request;

 

(10)                            an executed certificate of each Loan Party dated
as of the Term Effective Date  signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to the increase in the Commitments, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (1) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Term Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, and (2) no Default exists or would result from the increase to the
Commitments;

 

(11)                            an executed certificate of a Responsible
Official of Borrower stating that (a) the representation and warranties
contained in Section 11 hereof are true

 

5

--------------------------------------------------------------------------------


 

and correct as of the date hereof, and (b) the Grace Asset Purchase, has been,
or will be substantially concurrently herewith, consummated in accordance with
(and without any waiver of any term or provision or closing condition of) the
Grace Purchase Agreements and in material compliance with all applicable Laws,
and that all approvals of Governmental Agencies required for the consummation of
such transactions have been obtained, provided that in the event that Borrower
elects not to concurrently consummate the purchase of the Grace Assets located
the State of Missouri (including any intangible assets associated with the
businesses located in Missouri), such assets may be excluded from its
certification;

 

(b)                                 such endorsements to its existing title
insurance policies as the Administrative Agent may reasonably request confirming
the continuing priority of the lien of the existing fee and leasehold Deeds of
Trust;

 

(c)                                  those fees described in the Fee Letter
which are due and payable as of the date hereof;

 

(d)                                 evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect
with respect to the assets which are the subject of the Grace Asset Purchase;
and

 

(e)                                  such other assurances, certificates,
documents, consents or opinions as the Administrative Agent or the Requisite
Lenders reasonably may require.

 

16.                                 Beneficiaries of this Agreement.  Each of
the Joining Lenders and Increasing Lenders hereby acknowledges and agrees that
the agreements set forth herein are for the express benefit of Borrower,
Administrative Agent and the other Lenders and their respective successors and
permitted assigns.

 

17.                                 No Conflicts.  To the extent of any conflict
or inconsistency between this Agreement and the Credit Agreement with regards to
the Term Loans, the terms of this Agreement shall prevail.

 

18.                                 Governing Law.  This Agreement and the
transactions contemplated hereunder shall be governed by and construed and
enforced in accordance with the local Laws of the State of Nevada.

 

19.                                 Execution of Agreement.  This Agreement may
be executed in any number of counterparts (including by facsimile) and by
different parties on separate counterparts, each of which when so executed and
delivered shall be deemed an original and all of which when taken together shall
constitute but one and the same instrument.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

 

 

AMERICAN EXPRESS CERTIFICATE COMPANY

 

By:

American Express Asset Management Group Inc.

 

 

As Collateral Manager

 

 

 

 

 

By:

/s/ Steven B. Staver

 

 

 

Name:

Steven B. Staver

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

IDS LIFE INSURANCE COMPANY

 

By:

American Express Asset Management Group Inc.

 

 

As Collateral Manager

 

 

 

 

 

 

By:

/s/ Steven B. Staver

 

 

 

Name:

Steven B. Staver

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

CENTURION CDO 8, LIMITED

 

By:

American Express Asset Management Group, Inc.

 

 

As Collateral Manager

 

 

 

 

 

 

By:

/s/ Steven B. Staver

 

 

 

Name:

Steven B. Staver

 

 

 

Title:

Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

BLACK DIAMOND CLO 2005-1 LTD.

 

 

 

 

By:

/s/ Wendy Ebanks

 

 

 

Name:

Wendy Ebanks

 

 

 

Title:

Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

CARLYLE HIGH YIELD PARTNERS II, LTD.

 

 

 

 

By:

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

CARLYLE HIGH YIELD PARTNERS III, LTD.

 

 

 

 

By:

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

CARLYLE HIGH YIELD PARTNERS VI, LTD.

 

 

 

 

By:

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

CARLYLE LOAN INVESTMENT LTD

 

 

 

 

By:

/s/ Linda Pace

 

 

 

Name:

Linda Pace

 

 

 

Title:

Managing Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

SENIOR DEBT PORTFOLIO

 

 

 

By:

Boston Management and Research,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

 

 

By:

Eaton Vance Management,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

EATON VANCE CDO III, LTD.

 

 

 

By:

Eaton Vance Management,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

COSTANTINUS EATON VANCE CDO V, LTD.

 

 

 

By:

Eaton Vance Management,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

EATON VANCE CDO VI, LTD.

 

 

 

By:

Eaton Vance Management,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

GRAYSON & CO

 

 

 

By:

Boston Management and Research,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

THE NORINCHUKIN BANK, NEW YORK BRANCH,

 

through State Street Bank and Trust Company as Fiduciary
Custodian.

 

 

 

By:

Eaton Vance Management,

 

 

Attorney-in-fact

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

TOLLI & CO.

 

 

 

By:

Eaton Vance Management,

 

 

as Investment Advisor

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name:

Michael B. Botthof

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

ELF FUNDING TRUST I

 

By:

Highland Capital Management, L.P.

 

 

as Collateral Manager

 

 

 

 

 

By:

/s/ David W. Lancelot

 

 

 

Name:

David W. Lancelot

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

HIGHLAND OFFSHORE PARTNERS, L.P.

 

By:

Highland Capital Management, L.P.

 

 

as General Partner

 

 

 

 

 

By:

/s/ David W. Lancelot

 

 

 

Name:

David W. Lancelot

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

PIONEER FLOATING RATE TRUST,

 

By:

Highland Capital Management, L.P.,

 

 

its Sub-Advisor

 

 

 

 

 

By:

/s/ Todd Travers

 

 

 

Name:

Todd Travers

 

 

 

Title:

Senior Portfolio Manager

 

 

 

 

Highland Capital Management, L.P.

 

 

 

 

 

 

 

 

 

LOAN STAR STATE TRUST

 

By:

Highland Capital Management, L.P.

 

 

Its Investment Manager,

 

 

 

 

 

By:

Strand Advisors, Inc.

 

 

Its General Partner

 

 

 

 

 

By:

By:

/s/ David W. Lancelot

 

 

 

Name:

David W. Lancelot

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

ING PRIME RATE TRUST

 

By:

ING Investment Management Co.

 

 

as its investment manager

 

 

 

 

 

By:

/s/ William F. Nutting, Jr.

 

 

 

Name:

William F. Nutting, Jr.

 

 

 

Title:

Vice President

 

 

 

 

 

 

ING SENIOR INCOME FUND

 

By:

ING Investment Management Co.

 

 

as its investment manager

 

 

 

 

 

By:

/s/ William F. Nutting, Jr.

 

 

 

Name:

William F. Nutting, Jr.

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

FLOATING RATE INCOME STRATEGIES FUND II, INC.
(FRB)

 

 

 

 

 

By:

/s/ Jaimin Patel

 

 

 

Name:

Jaimin Patel

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

NEVADA STATE BANK

 

 

 

 

 

By:

/s/ Steven A. Strunk

 

 

 

Name:

Steven A. Strunk

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

SOUTHPORT CLO, LIMITED

 

By:

Pacific Investment Management Company LLC,

 

 

as its Investment Advisor

 

 

 

 

 

By:

/s/ Ralph Lopez

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

LOAN FUNDING XI LLC

 

By:

Sankaty Advisors, LLC

 

 

as Collateral Manager

 

 

 

 

 

By:

/s/ Jeffrey Hawkins

 

 

 

Name:

Jeffrey Hawkins

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

HARBOUR TOWN FUNDING LLC

 

By:

/s/ Diana M. Himes

 

 

 

Name:

Diana M. Himes

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

RACE POINT CLO, LIMITED

 

By:

Sankaty Advisors, LLC

 

 

as Collateral Manager

 

 

 

 

 

By:

/s/ Jeffrey Hawkins

 

 

 

Name:

Jeffrey Hawkins

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

RACE POINT II CLO, LIMITED

 

By:

Sankaty Advisors, LLC

 

 

as Collateral Manager

 

 

 

 

 

By:

/s/ Jeffrey Hawkins

 

 

 

Name:

Jeffrey Hawkins

 

 

 

Title:

Senior Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

ULT CBNA LOAN FUNDING LLC,

 

for itself or as agent for ULT CFPI

 

LOAN FUNDING LLC

 

 

 

By:

Stanfield Capital Partners LLC

 

 

as its Interim Asset Manager

 

 

 

 

 

By:

/s/ Suzanne Smith

 

 

 

Name:

Suzanne Smith

 

 

 

Title:

As Attorney-In-Fact

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

VAN KAMPEN SENIOR INCOME TRUST

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Sherrod

 

 

 

Name:

Frank Sherrod

 

 

 

Title:

Vice President

 

 

 

 

 

 

VAN KAMPEN SENIOR LOAN FUND

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Sherrod

 

 

 

Name:

 Frank Sherrod

 

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

 

 

 

By:

/s/ Peter J. Vitale

 

 

 

Name:

Peter J. Vitale

 

 

 

Title:

SVP

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

 

By:

/s/ V. Paul Arzouian

 

 

 

Name:

V. Paul Arzouian

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

By:

/s/ Amena Nabi

 

 

 

Name:

Amena Nabi

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK N.A.

 

 

 

 

 

By:

/s/ Donald Schubert

 

 

 

Name:

Donald Schubert

 

 

 

Title:

VP

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

COMERICA WEST INCORPORATED

 

 

 

 

 

By:

/s/ Kevin T. Urban

 

 

 

Kevin T. Urban

 

 

 

Corporate Banking Officer

 

 

 

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED TO:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Chris M. Levine

 

 

Name:

Chris M. Levine

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

HERBST GAMING, INC.

 

 

 

By:

/s/ Edward Herbst

 

 

Name:

Edward Herbst

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Increasing Lenders

 

Name of Increasing Lender

 

Amount of Term Commitment

 

 

 

 

 

Nevada State Bank

 

$

4,000,000

 

 

 

 

 

 

Bank of America, N.A.

 

$

35,000,000

 

 

 

 

 

 

Lehman Commercial Paper Inc.

 

$

7,000,000

 

 

 

 

 

 

Wells Fargo Bank N.A.,

 

$

5,000,000

 

 

 

 

 

 

Comerica West Incorporated,

 

$

3,000,000

 

 

Joining Lenders

 

Name of Joining Lender

 

Amount of Term Commitment

 

 

 

 

 

American Express Certificate Company

 

$

500,000

 

 

 

 

 

 

IDS Life Insurance Company

 

$

500,000

 

 

 

 

 

 

Centurion CDO 8, Limited

 

$

3,000,000

 

 

 

 

 

 

Black Diamond CLO 2005-1 Ltd.

 

$

4,000,000

 

 

 

 

 

 

Carlyle High Yield Partners II, Ltd.

 

$

1,250,000

 

 

 

 

 

 

Carlyle High Yield Partners III, Ltd.

 

$

1,000,000

 

 

 

 

 

 

Carlyle High Yield Partners VI, Ltd.

 

$

1,000,000

 

 

 

 

 

 

Carlyle Loan Investment Ltd

 

$

750,000

 

 

 

 

 

 

Senior Debt Portfolio

 

$

1,365,000

 

 

 

 

 

 

Eaton Vance Institutional Senior Loan Fund

 

$

400,000

 

 

 

 

 

 

Eaton Vance CDO III, Ltd.

 

$

160,000

 

 

 

 

 

 

Costantinus Eaton Vance CDO V, Ltd.

 

$

205,000

 

 

 

 

 

 

Eaton Vance CDO VI, Ltd.

 

$

205,000

 

 

 

 

 

 

Grayson & Co

 

$

2,330,000

 

 

 

 

 

 

The Norinchukin Bank, New York Branch

 

$

205,000

 

 

--------------------------------------------------------------------------------


 

Tolli & Co.

 

$

130,000

 

 

 

 

 

 

ELF Funding Trust I

 

$

1,000,000

 

 

 

 

 

 

Highland Offshore Partners, L.P.

 

$

1,000,000

 

 

 

 

 

 

Pioneer Floating Rate Trust

 

$

1,000,000

 

 

 

 

 

 

Loan Star State Trust

 

$

1,000,000

 

 

 

 

 

 

ING Prime Rate Trust

 

$

1,000,000

 

 

 

 

 

 

ING Senior Income Fund

 

$

3,000,000

 

 

 

 

 

 

Floating Rate Income Strategies Fund II, Inc. (FRB)

 

$

2,000,000

 

 

 

 

 

 

Southport CLO, Limited

 

$

4,000,000

 

 

 

 

 

 

Loan Funding XI LLC

 

$

1,000,000

 

 

 

 

 

 

Harbour Town Funding LLC

 

$

1,000,000

 

 

 

 

 

 

Race Point CLO, Limited

 

$

1,000,000

 

 

 

 

 

 

Race Point II CLO, Limited

 

$

1,000,000

 

 

 

 

 

 

ULT CBNA Loan Funding LLC

 

$

2,000,000

 

 

 

 

 

 

Van Kampen Senior Income Trust

 

$

2,400,000

 

 

 

 

 

 

Van Kampen Senior Loan Fund

 

$

1,600,000

 

 

 

 

 

 

Bank of Scotland

 

$

5,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

(See attached)

 

--------------------------------------------------------------------------------